2014 WI 113

                  SUPREME COURT           OF   WISCONSIN
CASE NO.:               2014AP516-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against
                        Louis Andrew Stockman, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Louis Andrew Stockman,
                                  Respondent.



                           DISCIPLINARY PROCEEDINGS AGAINST STOCKMAN

OPINION FILED:          October 7, 2014
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:

ATTORNEYS:
                                                                         2014 WI 113
                                                                  NOTICE
                                                    This opinion is subject to further
                                                    editing and modification.   The final
                                                    version will appear in the bound
                                                    volume of the official reports.
No.    2014AP516-D


STATE OF WISCONSIN                              :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Louis Andrew Stockman, Attorney at Law:

Office of Lawyer Regulation,                                             FILED
             Complainant,
                                                                   OCT 7, 2014
      v.
                                                                     Diane M. Fremgen
                                                                  Clerk of Supreme Court
Louis Andrew Stockman,

             Respondent.




      ATTORNEY        disciplinary     proceeding.        Attorney's          license

suspended.



      ¶1     PER CURIAM.         This is a reciprocal discipline case.

On March 7, 2014, the Office of Lawyer Regulation (OLR) filed a

complaint and motion pursuant to Supreme Court Rule (SCR) 22.22

asking that this court suspend the license of Attorney Louis

Andrew     Stockman    for   a    period   of   six     months      as    reciprocal

discipline identical to that imposed by the Minnesota Supreme

Court.
                                                                             No.     2014AP516-D



      ¶2      Attorney        Stockman      was     admitted      to    practice          law   in

Wisconsin in 1999.             He was previously admitted to practice law

in Minnesota in 1993.                On October 10, 2012, Attorney Stockman's

Wisconsin law license was suspended for a period of five months

as    a    result     of    discipline        reciprocal          to    that       imposed      in

Minnesota.      See In re Disciplinary Proceedings Against Stockman,

2012 WI 110,        344 Wis. 2d 26,           821 N.W.2d 249.                His     Wisconsin

license remains suspended.

      ¶3      The OLR's complaint noted that on February 8, 2013,

the       Minnesota     Supreme       Court        suspended       Attorney         Stockman's

license to practice law in that state for a period of six months

for       misconduct       consisting        of      neglecting         and        failing      to

communicate         with       two        clients;     failing          to     respond          to

communication          from      opposing          counsel,       including          discovery

requests; making a false statement to opposing counsel; failing

to properly supervise another lawyer in his law firm; failing to

comply with and making false statements regarding his compliance

with the notice requirements for a previous suspension from the
practice of law; displaying signage and utilizing law firm and

other      designations       falsely       implying       that    he   continued          to   be

licensed to practice law while he was suspended; engaging in the

unauthorized          practice       of     law;     and     contracting            for    legal

advertising      in     various       telephone       directories         that       would      be

distributed during the period of his suspension.

      ¶4      The OLR's complaint also alleged that by failing to

notify the OLR of his suspension in Minnesota within 20 days of


                                               2
                                                                      No.   2014AP516-D



the effective date of its imposition, Attorney Stockman violated

SCR 22.22(1).

      ¶5     On   April 15,       2014,       this     court    issued      an     order

directing Attorney Stockman to show cause why the imposition of

the   identical     discipline      to    that       imposed    by    the   Minnesota

Supreme Court would be unwarranted.                   Attorney Stockman has not

responded to the order to show cause.

      ¶6     Under SCR 22.22(3), in reciprocal discipline matters,

this court shall impose the identical discipline unless one of

the enumerated exceptions is shown.                  There is no indication that

any of those exceptions apply in this case.

      ¶7     IT   IS    ORDERED    that       the     license    of    Louis     Andrew

Stockman to practice law in Wisconsin is suspended for a period

of six months, effective the date of this order.

      ¶8     IT IS FURTHER ORDERED that Louis Andrew Stockman shall

comply     with   the   requirements      of    SCR 22.26       pertaining       to   the

duties of a person whose license to practice law in Wisconsin

has been suspended.
      ¶9     IT   IS    FURTHER    ORDERED          that   compliance       with      all

conditions of this order is required for reinstatement.                               See

SCR 22.29(4)(c).




                                          3
    No.   2014AP516-D




1